DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered. Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 11, 12, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 in lines 10-11 calls for detecting and storing “the frequency of inhalation and/or exhalation use of the electronic inhalation device”. It is unclear what “inhalation and/or exhalation use” might be – per lines 5-9, the device might be involved with a single inhalation during which peak flow is measured, and a single exhalation during which maximum flow is measured – are these two instances an inhalation use and an exhalation use? Even if so, the device is only configured to take these two measurements, such that the frequency would inherently be “once” or, perhaps, “twice” if inhalation and exhalation are both counted. 
The claim goes on to refer to medication dispensed “during the inhalation to the patient”; is “the inhalation to the patient” different from an “inhalation use”? If not, it should be referred to as “the inhalation use”, but this indicates that this may refer to “the inhalation” during which the peak inspiratory flow was measured  which is somehow different from an “inhalation use”. Further, “inhalation to the patient” is grammatically incorrect and should recite “inhalation by the patient”. 
The claim then indicates that the device is configured to optionally measure and store various other parameters, including “patient Maximum Inspirational Flow at 50% achieved during inhalation and/or exhalation”. It is unclear how inspirational flow can be “achieved” during exhalation, in addition to being unclear what the 50% is in reference to – 50% of the total inhalation or expiration? 50% of a peak flow? 50% of medication being dispensed?
Lines 26+ continue the issues associated with the device being configured to obtain only a single inspiratory measurement and a single expiratory measurement, as with only these two data points it is not possible to find patterns of “inhalation and/or exhalation use”, or peak flow measurements, or frequency of use. Correction and clarification is required.
Claim 11 calls for “tracking a change in the data comprising the pulmonary health profile”. There is no antecedent basis for this limitation in the claim, as claim 6 defines only “the pulmonary health profile comprising data”, such that apparently this is data comprising the profile comprising data? This recursive recitation is indefinite and requires correction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6, 7, 11, 12, and 23-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a pulmonary health profile from monitored data and predicting undesired pulmonary health incidents from the profile, which falls under the grouping of mental processes. This judicial exception is not integrated into a practical application because the recited device performing the abstract idea is merely a generic computing unit recited at a high level of generality solely for providing a technological environment for execution of the abstract idea itself (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). The recited abstract idea of generating a “profile” and making a prediction based on data in the profile does not provide any improvement to technology, does not effect a particular treatment, is not applied with any particular machine, or effect any sort of transformation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are recited as part of an inhalation device which is used to obtain the data (air flow sensors, memory, microprocessor), which are recited at a high level of generality and used only for the insignificant extrasolution activity of data gathering (See MPEP 2106.05(d), where determining the level of a biomarker by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional). Similarly, the recited user device with a display is a conventional computing device used only for the insignificant postsolution activity of outputting the results of the abstract idea (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity), such that this also does not provide anything significantly more to the abstract idea itself. As such, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 7 and 23-25 are directed to additional extrasolution data gathering, and claims 11 and 12 are directed additional steps of analysis of the gathered data which are part of the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 12, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveras (US 2017/0274163) in view of Steller (Microcontroller Based Diagnostic Smart Inhaler; Andrew Steller, University of Cincinnati, 7 December 2014; http://rave.ohiolink.edu/etdc/view?acc_num=ucin1445615167) and Bitran (US 2017/0039344).

Regarding claim 6, Oliveras discloses a system for monitoring pulmonary health outcomes of a patient, system comprising: an electronic inhalation device comprising an inhalation tube (element 100), one or more air flow sensors (paragraph [0029]), memory (element 445), and a microprocessor (element 457), wherein the electronic inhalation device is configured to measure and store in memory a peak inspiratory flow measurement achieved during inhalation by the patient, the peak inspiratory flow measurement generated based on a minimum pressure of an air flow during the inhalation (paragraph [0029], [0069]; PIF is based on the drop in pressure); and detect and store in the memory the frequency of use of the device by the patient (paragraph [0065]), the time of day during use of the device by the patient (paragraph [0065]), and any medication and dosage dispensed during use (paragraph [0030]), and optionally measure and store patient inspiratory volumes (paragraphs [0029], [0036], [0037]); and an air analyzer communicatively coupled to the electronic inhalation device and comprising at least one computing unit, the at least one computing unit configured to generate a pulmonary health profile for the patient based at least in part on the peak inspiratory flow measurement and additional data received from the electronic inhalation device (paragraph [0064]), where the profile comprises data selected from patterns of use of the electronic inhalation device by the patient, inspiratory flow rates of the patient, frequency of use of the electronic inhalation device by the patient, medications administered by the 3Attorney Docket No. P430112.WO-US.01 (610327) electronic inhalation device to the patient, dosing information related to use of the electronic inhalation device by the patient, patient inspiratory volumes, and/or patient Peak Inspirational Flow (paragraph [0029], [0030], [0064], [0065], [0069]); and a user device communicatively coupled to the air analyzer and comprising a display configured to display data and alerts (paragraph [0021]). 
Oliveras further discloses the pressure sensors may measure the pressure change caused by expiration (paragraph [0048]) but does not explicitly call for measuring a pulmonary output for the patient, the pulmonary output determined by measuring a maximum flow achieved during an exhalation; Steller teaches a system for monitoring pulmonary health outcomes of a patient comprising an electronic inhalation device comprising an inhalation tube (abstract; section 3.4), one or more air flow sensors (section 3.2), memory (abstract; section 3.1), and a microprocessor (abstract; section 3.1), wherein the electronic inhalation device is configured to measure and store in memory a flow measurement achieved during inhalation by the patient (section 4.3 – see pp. 45-49), and measure and store in memory a pulmonary output for the patient, the pulmonary output determined by measuring a maximum flow achieved during an exhalation (section 2.3; section 4.3); and detect and store in memory any medication and dosage dispensed (abstract; section 2.1; p. 50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras and also monitored pulmonary output as a maximum flow achieved during exhalation, as taught by Steller, because Oliveras already discloses monitoring pressure and flow during exhalation, as noted above, and Steller teaches that monitoring pulmonary output via maximum flow during exhalation using an inhaler provides useful information about a patient’s condition that provides additional context to evaluation of the patient.
Oliveras, as modified above, does not disclose the air analyzer being configured to determine whether the pulmonary health profile indicates that any detected geographic locations and times of day are predictive of undesired pulmonary health outcomes and generate an alert if such determination is made; or the display being configured to display an output of the pulmonary health profile and any alert of a predicted geographic location or time of day of undesired pulmonary health outcome received from the air analyzer.  
Bitran discloses a system for monitoring pulmonary health outcomes of a patient, system comprising an air analyzer comprising at least one computing unit (figure 1), the at least one computing unit configured to: 
generate a pulmonary health profile for the patient based on the patient’s medical data obtained from an electronic inhalation device (paragraph [0016], [0017], [0019]) and to determine whether the pulmonary health profile indicates that any detected geographic locations and times of day are predictive of undesired pulmonary health outcomes and generate an alert if such determination is made (paragraph [0034], [0038]); 
the pulmonary health profile based at least in part on data received from the electronic inhalation device (paragraph [0019], [0031]) and comprising data including patterns of use of the electronic inhalation device by the patient (paragraph [0041]); and 
a user device communicatively coupled to the air analyzer and comprising a display, the display configured to display an output of the pulmonary health profile and any alert of a geographic location or time of day being predictive of undesired pulmonary health outcome received from the air analyzer (paragraph [0034], [0038]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified above, and further configured the air analyzer to determine whether the obtained respiratory and usage data is predictive of undesired pulmonary health outcomes and configured the display to display such an alert if predicted, as taught by Bitran, in order to assist the patient in avoiding preventable adverse health situations.

Regarding claim 11, Bitran further teaches that the at least one computing unit is further configured to track a change in data of the pulmonary health profile of the patient over time (paragraphs [0021]-[0023], [0026], [0038]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified above, and also configured it to track changes in the pulmonary health profile data over time, as further taught by Bitran, in order to determine if the patient’s condition is worsening or improving.  
Regarding claim 12, Bitran further teaches that the computing unit is further configured to determine a pulmonary condition based upon  the pulmonary health profile, optionally determine a treatment, and to display on the display the diagnosis and/or treatment for the pulmonary condition (paragraph [0037]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified, and included determination and display of diagnosis in the pulmonary health profile, as further taught by Bitran, in order to reduce the time needed to identify conditions.
Regarding claim 23, Oliveras further discloses that the electronic inhalation device further comprises one or more environmental sensors configured to measure environmental data associated with one or more environmental conditions from the geographical location in which the inhalation device is located; and wherein the at least one computing unit of the air analyzer is further configured to correlate the pulmonary health profile with the environmental data (paragraph [0060]).  
Regarding claim 24, Oliveras further discloses that the one or more air flow sensors of the electronic inhalation device include a first sensor disposed “near” an air inlet port of the inhalation tube and a second sensor disposed external to air flow of the inhalation tube during use, the first sensor measuring an internal pressure and the second sensor measuring an external pressure during use, the air flow rate measured from a pressure differential between the internal pressure and the external pressure (paragraphs [0036]-[0038]).  
Regarding claim 25, Oliveras further discloses that the air flow rate is measured based on a pressure drop between the airflow and a surrounding atmosphere (paragraph [0060]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliveras, as modified and applied above, and further in view of Shetty (US 2017/0270260).
Oliveras, as modified, does not disclose the electronic inhalation device additionally comprising a biomarker sensor or the pulmonary health profile including a concentration of the biomarker. Shetty teaches an electronic inhalation device (paragraphs [0069]-[0070]) which, in addition to sensing breath pressure and flow (paragraph [0111], [0128]), also comprises one or more sensors to detect a concentration of a biomarker of patient health in exhalation air flow (paragraph [0126], [0128]), and which is configured to include the biomarker’s concentration in generation of the patient’s pulmonary health profile (paragraph [0128]), wherein the biomarker of patient health is selected from nitric oxide, acetone, ammonia, H2S, or toluene (paragraphs [0126], [0128]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the system of Oliveras, as modified above, and included a sensor to sense a biomarker concentration to include the level in the pulmonary health profile, as taught by Shetty, in order to provide additional insight into the patient’s condition.  

Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under 101, Applicant argues that the claimed invention is integrated into a practical application because  the “specific structural features and the relationships and communications between those features” provide improvements to monitoring. The Examiner notes that Applicant has not identified which “specific structural features” are involved, or what relationships result in the improvement, or what the improvement even might be or how making a prediction based on sensed data is an “improvement” or what this might be relative to in order to show improvement. This argument is entirely unpersuasive for its lack of specificity.
Applicant then argues that the claims as a whole are each not well-understood, routine, conventional activity; Applicant appears to misunderstand prong 2B of the Office’s 101 analysis. This prong is directed to whether the claim recites additional elements that amount to significantly more than the abstract idea itself – aside from the abstract idea of correlating the data and using it to make predictions, the remainder of each claim does not contain additional elements that are not well-understood, routine, and conventional. As is clearly set forth in the previous Office Action and again above, the additional elements of the claims are wholly conventional sensing and computing elements, such that the question of whether there are additional elements that amount to significantly more than the abstract idea itself is found to be no.
Regarding the art rejections, Applicant addresses only the teachings of Bitran, arguing that Bitran does not determine whether a pulmonary health profile indicates that a detected geographic location or time of day is predictive of undesired pulmonary health outcomes and, if so, generating an alert. Applicant focuses on Bitran’s teachings that include correlating the measured data with location in the remarks, but does not discuss all of the cited passages, including paragraph [0038]; paragraph [0038] of Bitran includes the device providing recommendations to the patient that are necessary to avoid adverse health conditions due to where the patient is located and data currently obtained from the patient – that is, the system has predicted that being in that location at that time is predictive of an adverse health condition unless the patient takes action, and presents an alert to the patient notifying them of such so they can take action.
The claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791